Claimant, a carpenter, was injured in the course of his employment on October 23,1931, at eleven-thirty a. m. Several days prior thereto the employer had entered into negotiations with one Lane, a broker, to secure compensation insurance in connection with the work which claimant was employed to do. Lane took the matter up with the insurance carrier’s agents. The employer assumed that he was covered by insurance. At four-three p. m. on the date of the accident Lane actually secured a policy of insurance from the insurance carrier effective from October 23, 1931, to October 23, 1932, at twelve and one minute o’clock a. m. standard time. The employer’s good faith is not questioned and there is no charge of fraud. There is no testimony that the broker knew at the time he obtained the insurance that claimant had been injured. The carrier collected the premium on the policy and made no attempt to cancel it. On the hearing before the Industrial Board the insurance carrier attempted to have the policy reformed. Award unanimously affirmed, with costs to the State Industrial Board. (Matter of Weydman v. Niagara Boiler Works, 264 N. Y. 503; Commercial Insurance Co. v. Hallock, 27 N. J. L. 645; Martin v. New York Life Ins. Co., 30 N. M. 400; Tibbits v. Mutual Benefit Life Ins. Co., 159 Ind. 671; Rose v. Mutual Life Ins. Co., 240 Ill. 45; 14 R. C. L. 878, 943; 32 C. J. 1109, and eases there cited.) Present — Hill, P. J., Rhodes, McNamee, Bliss and Heffernan, JJ.